                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ELSIE TRUJILLO,

               Plaintiff,
                                                                         No. 2:15-cv-00936-KRS
v.

NANCY BERRYHILL, Acting Commissioner
of the Social Security Administration,

               Defendant.


     ORDER LIFTING STAY, DENYING MOTION TO REVERSE AND REMAND,
                 AND DISMISSING CASE WITH PREJUDICE

       THIS MATTER comes before the Court on Plaintiff Elsie Trujillo’s motion to reverse

the Social Security Administration’s final determination that she is not disabled under Titles II

and XVI of the Social Security Act and remand for an award of benefits or, alternatively, further

proceedings. (Doc. 33). With the consent of the parties to conduct dispositive proceedings, see

28 U.S.C. 636(c); (Doc. 32), the Court lifts the stay previously in place and considers whether

the Administrative Law Judge’s decision is supported by substantial evidence with the inclusion

of a treating physician’s opinion that was not before the ALJ, but made part of the record by the

Appeals Council. Having done so in light of the administrative record and the parties’ briefing,

the Court DENIES Trujillo’s motion, AFFIRMS the ALJ’s decision, and DISMISSES the

matter with prejudice.

                                        BACKGROUND

       On February 2, 2018, the Court deferred ruling on the case in anticipation of the Tenth

Circuit’s opinion in Vallejo v. Comm’r, SSA, No. 17-1452, 2019 U.S. App. LEXIS 3325 (10th

Cir. Feb. 1, 2019). (Doc. 38). In its order staying proceedings, the Court concluded the ALJ



                                                                                          Page 1 of 7
correctly determined Trujillo’s residual functional capacity (RFC) to perform light work. 1 (Id.).

A single issue, however, prevented the Court from affirming the ALJ outright—how, precisely,

the Court should address a tardy medical-source statement from Colicia M. Meyerowitz, MD, a

treating physician, who assessed Trujillo with significant physical limitations from fibromyalgia

and other conditions. (Id.). Significantly, were the ALJ required to accept Dr. Meyerowitz’s

limitations, the RFC determination would be unsound. (Id.). And normally, Dr. Meyerowitz’s

opinion would enjoy controlling weight under the treating-physician rule so long as the opinion

was (1) “well-supported by medically acceptable clinical and laboratory diagnostic techniques”;

and (2) “consistent with other substantial evidence in the record.” Watkins v. Barnhart, 350 F.3d

1297, 1301 (10th Cir. 2003).

        What makes this case unique is that the ALJ did not have the benefit of Dr. Meyerowitz’s

medical-source statement when the ALJ ruled; it was completed after and lodged with the

Appeals Council. (Doc. 38). The Appeals Council denied review but made the statement and

other documents part of the record. (Doc. 38). The Court’s inclination was to remand so the

ALJ could consider the opinion in the first instance because a reviewing court is: (a) typically not

permitted to undertake the treating-physician analysis itself; and (b) would necessarily face

difficulty discerning whether substantial evidence supports an ALJ decision’s in this regard when

the ALJ has not applied the treating-physician framework at all. See, e.g., 20 C.F.R. §

416.927(c)(2) (requiring the agency to “give good reasons in our notice of determination or

decision for the weight we give your treating source’s medical opinion”); Thompson v. Sullivan,



1
  This order focuses on the sole issued remaining in this case—whether substantial evidence supports the ALJ’s
decision when considered together with Dr. Meyerowitz’s opinion. In so doing, the Court rejects Trujillo’s other,
unrelated arguments as explained in the Court’s previous order, which amount essentially to an invitation to reweigh
the evidence. The Court adopts that analysis here. For clarity, the RFC was further limited as noted in the ALJ’s
decision and the Court’s previous order. The specific limitations are not listed here because they are not necessary
to the analysis of the final issue before the Court.

                                                                                                         Page 2 of 7
987 F.2d 1482, 1487 (10th Cir. 1993) (“The appeals court neither reweighs the evidence nor

substitutes its judgment for that of the agency.”).

       But the Tenth Circuit appeared to foreclose that approach in remanding a similar case to

the District of Colorado. See Vallejo v. Berryhill, 849 F.3d 951, 956 (10th Cir. 2017) (“Vallejo

I”) (rejecting argument that district court was permitted to remand to the ALJ to undertake

treating-physician analysis). On remand, that district court identified the same issues the Court

described above and sent the case to agency for an award of benefits. The agency again appealed

the district court’s ruling to the Tenth Circuit. See Vallejo II, 2019 U.S. App. LEXIS 3325. This

Court stayed proceedings here given the likelihood Vallejo II would clarify how the lower courts

should handle similar cases. The Tenth Circuit ultimately gave this instruction:

       Because the Appeals Council accepted [the treating doctor’s opinion] into the
       record, we consider whether the decision is supported by substantial evidence in
       the record as a whole, including [the treating doctor’s] opinion. Of necessity, that
       means that we must speculate to some extent on how the administrative law judge
       would have weighed the newly submitted reports if they had been available for the
       original hearing. This may be a peculiar task for a reviewing court, but not an
       impossible one.

Id, at **7-8 (10th Cir. Feb. 1, 2019) (citations and internal quotation marks omitted). The Tenth

Circuit then applied the first prong of treating physician rule as if it were the ALJ and concluded

substantial evidence supported the ALJ’s decision to deny benefits. Id. Consistent with the

Tenth Circuit’s mandate, the Court now undertakes this “peculiar task.”

                                            ANALYSIS

       As is relevant here, Dr. Meyerowitz opined that Trujillo’s fibromyalgia and other

diagnoses meant Trujillo could not continuously sit for more that fifteen minutes at a time and,

within this interval, could sit no more than a total time of four hours in an eight-hour workday.

(AR 1204). As for standing, Dr. Meyerowitz limited Trujillo to ten minutes at a time and



                                                                                          Page 3 of 7
estimated that Trujillo could stand within that interval for less than two hours of an eight-hour

workday. (Id.). As was the court in Vallejo II, the Court is not persuaded that the ALJ was

required to give Dr. Meyerowitz’s controlling weight.

        Pain-causing conditions such as “fibromyalgia present[] a conundrum for insurers and

courts evaluating disability claims.” Welch v. UNUM Life Ins. Co. of Am., 382 F.3d 1078, 1087

(10th Cir. 2004) (ellipsis and internal quotation marks omitted); Wilson v. Astrue, 602 F.3d 1136,

1143 (10th Cir. 2010) (recognizing that “complaints of severe pain that do not readily lend

themselves to analysis by objective medical tests are notoriously difficult to diagnose and treat”)

(collecting cases, including cases addressing fibromyalgia). Because fibromyalgia’s “cause or

causes are unknown, there is no cure, and, of greatest importance to disability law, its symptoms

are entirely subjective.” Gilbert v. Astrue, 231 F. App’x 778, 783 (10th Cir. 2007) (citations

omitted). No laboratory tests exist for either the “presence or severity of fibromyalgia” and the

chief “symptoms are ‘pain all over,’ fatigue, disturbed sleep, stiffness, and . . . multiple tender

spots[.]” Id. (citations omitted).

        While objective medical tests may not diagnose fibromyalgia and like conditions,

physical limitations resulting from its symptoms may be objectively evaluated. See Tarpley v.

Colvin, 601 F. App'x 641, 643 (10th Cir. 2015) (citing Gilbertson v. Allied Signal, Inc., 328 F.3d

625, 627 n.1 (10th Cir. 2003); Boardman v. Prudential Ins. Co. of Am., 337 F.3d 9, 17 n.5 (1st

Cir. 2003)). Thus, an ALJ may not reject a treating physician’s opinion on functional limitations

simply because of a lack of objective evidence of the condition. Gilbert v. Astrue, 231 F. App’x

778, 783 (10th Cir. 2007). At the same time, an ALJ may properly rely on contradictory

activities of daily living and other objective indicia such as recommendations for exercise and




                                                                                            Page 4 of 7
relief from medication. See Tarpley, 601 F. App’x at 644; Romero v. Colvin, 563 F. App’x 618,

621 (10th Cir. 2014).

       In this case, the ALJ examined Trujillo’s activities of daily living and concluded those

“activities are inconsistent with claimant’s allegations of disabling symptoms and limitations.”

(AR 38). The ALJ observed, for example, that Trujillo alone cared for a developmentally

disabled daughter and served as the daughter’s financial fiduciary. (Id.). Trujillo also rated her

activities of daily living and quality of life at seven out of a possible ten to medical providers.

(AR 38-39). The ALJ noted that Trujillo “was able to complete personal care and hygiene” as

well as “prepared meals twice per day, washed laundry, and cleaned her living room every other

week.” (AR 36). Despite not getting out much, Trujillo socialized on the phone and in person

and shopped at the store on a monthly basis in addition to attending doctors’ appointments for

herself and her daughter.” (Id.).

       The ALJ further explained Trujillo can “pay bills, count change, and use a checkbook.”

(Id.). In 2015, Trujillo took an out-of-state trip for over a month to help her brother. (AR 42).

The ALJ commented that Dr. Noah Kaufman, who performed a neuropsychological evaluation,

recommended “exercise . . . and a busy schedule of healthy activities including chores and

contact with prosocial peers.” (AR 41). Another doctor at Las Cruces Orthopedics discussed

“lifestyle changes, diet, exercise[.]” (AR 40). Finally, the ALJ noted, that Trujillo reported to

one doctor that “Cymbalta was working.” (AR 40). Based on the foregoing, the Court concludes

the ALJ would reject Dr. Meyerowitz’s medical source statement assessing physical limitations.

       Notwithstanding the inclusion of Dr. Meyerowitz’s assessment, the ALJ’s determination

remains supported by substantial evidence. See Vallejo I, 849 F.3d at 956 (“The district court’s

only option [is] to conduct a substantial-evidence review by assessing the entire agency record,



                                                                                             Page 5 of 7
including [the treating doctor’s] never-before assessed opinion”). “Substantial evidence” means

“more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th

2007). In fact, “[t]he possibility of drawing two inconsistent conclusions from the evidence does

not prevent an administrative agency's findings from being supported by substantial evidence”

and does not warrant remand. Id. Trujillo’s ability to look after her daughter, care for herself,

prepare meals, do laundry, socialize, go out of town, and take care of finances is more than a

scintilla of evidence supporting the ALJ’s likely rejection of Dr. Meyerowitz’s opinion.

       In Tarpley, the Tenth Circuit upheld the ALJ’s rejection of treating doctors’ assessments

of functional limitations in a fibromyalgia case. 601 F. App’x at 643. In so doing, the court of

appeals reasoned that “very little in [the providers’] medical records suggests that [the plaintiff]

is as disabled as [those providers] claimed.” Id. In fact, “examination records suggest [the

plaintiff] enjoys a full range of motion in her joints, possesses normal strength, and walks and

moves without much difficulty.” Id. The Tenth Circuit also drew on record evidence that the

plaintiff “has been able to care for her personal needs, do household chores, and go shopping.”

Id. Finally, the court drew on evidence that medication alleviated the plaintiff’s symptoms, one

treating physician recommended the plaintiff remain active, and the plaintiff complied. Id.

       Many of the features in Tarpley are present here. Dr. Meyerowitz’s records from 2016

not before the ALJ suggest some difficulty walking, but are mostly silent as to any physical

limitations. (AR 12-16). Earlier progress notes from Dr. Meyerowitz to which the ALJ was

privy described Trujillo as “fairly active” and noted a normal gait (AR 948-58). Thus, there is

very little in Dr Meyerowitz’s own records that suggest that Trujillo is as limited as Meyerowitz

says. Moreover, as in Tarpley, Trujillo is able to meet her personal-care needs, cook, clean, take

care of household tasks, and socialize. She is the sole caregiver for a developmentally disabled



                                                                                            Page 6 of 7
adult child. Trujillo even took a trip to help her brother. As the ALJ noted, two of Trujillo’s

healthcare providers recommended she increase her physical activity, providing some support

that Trujillo did not suffer from the physical limitations assessed. Finally, Trujillo told a

provider on one occasion that medication helped improve her symptoms. When analyzed in

terms of the entire record, Dr. Meyerowitz’s medical source statement does not change the

substantial evidence that supports the ALJ’s adverse decision.

                                              CONCLUSION

       Following the Tenth Circuit’s guidance in Vallejo II, the Court determines that the ALJ’s

decision should be affirmed notwithstanding Dr. Meyerowitz’s medical source statement and

other records that became part of the administrative record after the ALJ ruled. The ALJ’s

decision is supported by substantial evidence and is free from legal error as explained above and

in the Court’s previous order. (Doc. 38).

       IT IS, THEREFORE, ORDERED that the stay of proceedings is hereby LIFTED.

       IT IS FURTHER ORDERED that Trujillo’s motion to reverse and remand (Doc. 33) is

DENIED, and the decision of the ALJ is AFFIRMED.

       IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.




                                                       ______________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
                                                       Presiding by Consent




                                                                                            Page 7 of 7
